
	
		II
		112th CONGRESS
		1st Session
		S. 982
		IN THE SENATE OF THE UNITED STATES
		
			May 12, 2011
			Ms. Ayotte (for herself,
			 Mr. Graham, Mr.
			 Lieberman, Mr. Chambliss,
			 Mr. Brown of Massachusetts,
			 Mr. Rubio, and Mr. Webb) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Armed Services
		
		A BILL
		To reaffirm the authority of the Department of Defense to
		  maintain United States Naval Station, Guantanamo Bay, Cuba, as a location for
		  the detention of unprivileged enemy belligerents held by the Department of
		  Defense, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Detaining Terrorists to Secure America
			 Act of 2011.
		2.FindingsCongress makes the following finding:
			(1)The United States
			 and its international partners are in an armed conflict with violent Islamist
			 extremist groups, including al Qaeda and associated terrorist organizations,
			 that are committed to killing Americans and our allies.
			(2)In the last 2
			 years, terrorists have repeatedly attempted to kill Americans both here at home
			 and abroad, including the following attacks, plots, or alleged plots and
			 attacks:
				(A)A September 2009
			 plot by Najibullah Zazi—who received training from al Qaeda in Pakistan—to
			 conduct a suicide bomb attack on the New York, New York, subway system.
				(B)A November 2009
			 attack by Nidal Malik Hasan at Fort Hood, Texas, that killed 13 people and
			 wounded 32.
				(C)A Christmas Day
			 2009 attempt by Umar Farouk Abdulmutallab to detonate a bomb sewn into his
			 underwear on an international flight to Detroit, Michigan.
				(D)A May 2010
			 attempt by Faisal Shahzad to bomb Times Square in New York, New York, on a
			 crowded Saturday evening, an attack that was unsuccessful only because the car
			 bomb failed to detonate.
				(E)An October 2010
			 attempt by terrorists in Yemen to send, via commercial cargo flights, 2
			 packages of explosives to Jewish centers in Chicago, Illinois.
				(F)A February 2011
			 plot by Khaled Aldawsari, a Saudi-born student, to manufacture explosives and
			 potentially attack New York, New York, the Dallas, Texas, home of former
			 President George W. Bush, as well as hydroelectric dams, nuclear power plants,
			 and a nightclub.
				(3)Since the
			 September 11, 2001, attacks on our Nation, the United States and allied forces
			 have captured thousands of individuals fighting for or supporting al Qaeda and
			 associated terrorist organizations that do not abide by the law of war,
			 including detainees at United States Naval Station, Guantanamo Bay, Cuba, who
			 served as planners of those attacks, trainers of terrorists, financiers of
			 terrorists, bomb makers, bodyguards for Osama bin Laden, recruiters of
			 terrorists, and facilitators of terrorism.
			(4)Many of the
			 detainees at United States Naval Station, Guantanamo Bay provided valuable
			 intelligence that gave the United States insight into al Qaeda and its methods,
			 prevented terrorist attacks, and saved lives.
			(5)Intelligence
			 obtained from detainees at United States Naval Station, Guantanamo Bay was
			 critical to eventually identifying the location of Osama bin Laden.
			(6)In a February 17,
			 2011, hearing of the Committee on Armed Services of the Senate, the Secretary
			 of Defense confirmed that approximately 25 percent of detainees released from
			 the detention facility at United States Naval Station, Guantanamo Bay are
			 confirmed to have reengaged in hostilities or are suspected of having reengaged
			 in hostilities against the United States or our allies.
			(7)Al Qaeda in the
			 Arabian Peninsula, an organization that includes former detainees at United
			 States Naval Station, Guantanamo Bay among its leadership and ranks, has
			 claimed responsibility for several of the recent plots and attacks against the
			 United States.
			(8)Detention
			 according to the law of war is a matter of national security and military
			 necessity and has long been recognized as legitimate under international
			 law.
			(9)Detaining
			 unprivileged enemy belligerents prevents them from returning to the battlefield
			 to attack United States and allied military personnel and engaging in future
			 terrorist attacks against innocent civilians.
			(10)The Joint Task
			 Force-Guantanamo provides for the humane, legal, and transparent care and
			 custody of detainees at United States Naval Station, Guantanamo Bay,
			 notwithstanding regular assaults on the guard force by some detainees.
			(11)The
			 International Committee of the Red Cross visits detainees at United States
			 Naval Station, Guantanamo Bay on a quarterly basis.
			(12)The detention
			 facility at United States Naval Station, Guantanamo Bay benefits from robust
			 oversight by Congress.
			3.Reaffirmation of
			 authority to maintain United States Naval Station, Guantanamo Bay, Cuba, as a
			 location for the detention of unprivileged enemy belligerents held by the
			 Department of Defense
			(a)Reaffirmation
			 of authority as location for detention of unprivileged enemy
			 belligerentsUnited States Naval Station, Guantanamo Bay, Cuba,
			 is and shall be a location for the detention of individuals in the custody or
			 under the control of the Department of Defense who have engaged in, or
			 supported, hostilities against the United States or its coalition partners on
			 behalf of al Qaeda, the Taliban, or an affiliated group to which the
			 Authorization for Use of Military Force (Public Law 107–40) applies.
			(b)Maintenance as
			 an operational facility for detentionThe Secretary of Defense
			 shall take appropriate actions to maintain United States Naval Station,
			 Guantanamo Bay, Cuba, as an open and operating facility for the detention of
			 current and future individuals as described in subsection (a).
			(c)Permanent
			 extension and expansion of certain limitations relating to detainees and
			 detention facilities
				(1)Limitation on
			 transfer of detainees to foreign entitiesSection 1033 of the Ike
			 Skelton National Defense Authorization Act for Fiscal Year 2011 (Public Law
			 111–383; 124 Stat. 4351) is amended—
					(A)in subsection
			 (a)(1), by striking during the one-year period and all that
			 follows through by this Act and inserting the Secretary
			 of Defense may not use any amounts authorized to be appropriated;
			 and
					(B)in subsection
			 (d)(1), by striking as of October 1, 2009, and inserting
			 as of or after October 1, 2009,.
					(2)Prohibition on
			 construction of detention facilities in United StatesSection
			 1034 of such Act (124 Stat. 4353) is amended—
					(A)in subsection
			 (a), by striking None of the funds authorized to be appropriated by this
			 Act and inserting No funds authorized to be appropriated or
			 otherwise made available to the Department of Defense, or to or for any other
			 department or agency of the United States Government,; and
					(B)in subsection
			 (c), by striking as of October 1, 2009, and inserting as
			 of or after October 1, 2009,.
					(d)Supersedure of
			 executive orderSections 3, 4(c)(2), 4(c)(3), 4(c)(5), and 7 of
			 Executive Order No. 13492, dated January 22, 2009, shall have no further force
			 or effect.
			
